PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/236,611
Filing Date: 30 Dec 2018
Appellant(s): Tableau Software, Inc.



__________________
David V. Sanker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 4, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

1. The cited portion of Kapoor does not teach “from the object model, identifying a minimal subtree that includes all of the dimension data fields”

To begin, in response to Appellant’s argument “As an initial matter, the Appellant notes that Kapoor’s use of the term “dimensions” is contrary to its specific meaning in the field of data visualization.” The Examiner respectfully disagrees. Appellant’s specification does not contain a definite definition. The specification, paragraph[0032], recites “In many cases, measures are numeric fields and dimensions are data fields with a string data type…etc.” In addition, the independent claims 1, 12, and 20 limitation “wherein each of the visual variables is associated with a respective one or more of the data fields and each of the data fields is identified as either a dimension data filed or a measure data field…etc.”  Thus, the Examiner interprets a dimension or measure as a data field. 

Next, in response to Appellant’s argument “Stated another way, in Kapoor, the term “dimensions” refers to numeric values, whereas the “dimension data fields recited in claim 1 are data fields with a string data type, consistent with the universal meaning of the term in the field of data visualization.” The Examiner respectfully disagrees. As noted above, claim 1 does not recite dimension data fields are string data type. The claim recites dimensions are data fields. Further, Kappor discloses from the object model of the data source, identifying a minimal subtree that includes all of the dimension data fields (paragraph[0214], “As before, similar additional structures can be added for additional search terms, with each dimension represented by a tree. The search tree generated as a sub-tree of the primary tree has the results of the search using the first term at the leaves…etc.”, the reference describes creating subtrees (i.e., minimal subtree) of a primary tree representing dimensions. As shown below in Figure 16, the lines marked with the squiggle indicates the sub-tree (i.e., minimal subtree) of all the results (e.g., paragraph[0212], “the sub-tree is indicated by the lines marked with the squiggle.”). In addition, the reference describes the system being able to search and identify all associated data (i.e., all the dimension data fields, as claimed) (e.g., paragraph[0214], “The set of leaves, L2, at the second search sub-tree will be used to report all the metalabels (and associated data) that correspond to the advanced search…etc.”).). Thus, Kappor discloses identifying a minimal subtree that all of the dimensions data fields from the hierarchical structure (i.e., object model of the data source, as claimed.

    PNG
    media_image2.png
    604
    833
    media_image2.png
    Greyscale

Next, in response to Appellant’s argument “Specifically, Kapoor teaches neither “an object model” nor “identifying a minimal subtree that includes all of the dimension data fields” from the object model as recited in the claims.” The Examiner respectfully disagrees. The Examiner used Rassen, column 2, lines 14-25, as shown below, to teach the dimensional object model.
 
    PNG
    media_image3.png
    222
    412
    media_image3.png
    Greyscale

In addition, Rassen teaches the data model in column 5, lines 35-40, as shown below. 

    PNG
    media_image4.png
    153
    618
    media_image4.png
    Greyscale

Further, Kappor discloses from the object model of the data source (paragraph[0026], the reference describes organizing data items into an hierarchical file structure comprising a trie. The Examiner interprets the hierarchical file structure as the datamart schema in Rassen.), 


    PNG
    media_image5.png
    423
    479
    media_image5.png
    Greyscale




In addition, Kappor, as noted above, discloses identifying a minimal subtree that includes all of the dimension data fields (paragraph[0214], “As before, similar additional structures can be added for additional search terms, with each dimension represented by a tree. The search tree generated as a sub-tree of the primary tree has the results of the search using the first term at the leaves…etc.”, the reference describes creating subtrees (i.e., minimal subtree) of a primary tree representing dimensions. As shown below in Figure 16, the lines marked with the squiggle indicates the sub-tree (i.e., minimal subtree) all the results (e.g., paragraph[0212], “the sub-tree is indicated by the lines marked with the squiggle.”). In addition, the reference describes the system being able to search and identify all associated data (i.e., all the dimension data fields, as claimed) (e.g., paragraph[0214], “The set of leaves, L2, at the second search sub-tree will be used to report all the metalabels (and associated data) that correspond to the advanced search…etc.”).). Thus, Kappor discloses identifying a minimal subtree that all of the dimensions data fields from the hierarchical structure (i.e., object model of the data source, as claimed).

Next, in response to Appellant’s argument “As discussed in Section VII.B.5 below, neither Sherman nor Rassen teaches “an object model.” Kapoor fails to cure the deficiency of Sherman and Rassen.” The Examiner respectfully disagrees. As discussed above, Rassen and Kapoor discloses an object model. Thus, the combination of Sherman, Rassen, Kapoor, and Stolte discloses an object model.
2. The cited portion of Rassen does not teach “constructing a query from the minimal subtree that accesses the dimension data fields, the minimal subtree including a root node and all other objects in the minimal subtree are reachable from the root node by a sequence of relationships between primary keys and foreign keys of objects in the object model”

Next, in response to Appellant’s argument “The cited portion of Rassen do not teach “constructing a query from the minimal subtree that accesses the dimension data fields, the minimal subtree including a root node and all other objects in the minimal subtree are reachable from the root node by a sequence of relationships between primary keys and foreign keys of objects in the object model” as recited in the claims. The Examiner has failed to identify any portion of Rassen that teaches this claim element.” The Examiner respectfully disagrees. Rassen discloses constructing a query from the minimal subtree that accesses the dimension data fields, the minimal subtree including a root node and all other objects in the minimal subtree are reachable from the root node by a sequence of relationships between primary keys and foreign keys of objects in the object model (Column 29, lines 55-67 and column 30, lines 1-49, “The following describes the metadata 160 used in the query/reporting program…The following describes some important features of the user interface. The user interface allows the user to drill down through data. Also, portions of the query forms can be dynamic based upon values in fields (e.g., a list box can be dynamically updated because it is tied to a field in the datamart 150, that when changed, cause the values in the list box to change)….this ticksheet 602 table includes a data set key, a name….etc.”, the reference describes a user creating a query (column 30, lines 6-14, “The user interface allows the user to drill down through data. Also, portions of the query forms can be dynamic…etc.”) based on ticksheet table data that defines the software interface objects for interaction with the datamart. In addition, the Examiner the content inside the ticket sheet as the minimal subtree data from Kapoor.  As shown above, Kapoor discloses the minimum subtree contains a root and a sequence of nodes of the hierarchical structure (i.e., object model of the data source, as claimed). Further, Rassen discloses the dimensional object model contains primary and foreign keys (Rassen as shown below: column 13, lines 9-18.). Thus, the combination of Sherman, Rassen, Kapoor, and Stolte discloses all the elements in the claim limitation.
[AltContent: textbox (Column 13, lines 5-18 of Rassen)]
    PNG
    media_image6.png
    300
    592
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    162
    418
    media_image7.png
    Greyscale

[AltContent: textbox (Column 30, lines 6-14 of Rassen)]


3. The cited portion of Stolte does not teach “for each measure data field in the set of measure data fields, extending the dimension tuples by inserting an additional column in the data table, the additional column containing aggregated data values corresponding to the respective measure data field”

Next, in response to Appellant’s argument “Instead of “for each measure data field in the set of measure data fields, extending the dimension tuples by inserting an additional column in the data table, the additional column containing aggregated data values corresponding to the respective measure data field,” the cited portion of Stolte teaches “visual specification 550 is used to construct algebraic expressions that define how visual table 720 is partitioned into rows, columns, and layers.” See Stolte at ¶144.” as recited in the claims. The Examiner has failed to identify any portion of Rassen that teaches this claim element.” The Examiner respectfully disagrees. Stolte discloses for each measure data field, extending the set of tuples by inserting an additional column in the data table whose values are aggregated data values corresponding to the respective measure data field (paragraph[0144], “the values of shelves 708 that have been populated by the user. In step 612, visual specification 550 is used to construct algebraic expressions that define how visual table 720 is partitioned into rows, columns…etc.”, the reference describes the algebraic expression is able to concatenate (i.e., add an additional column) of measure column fields (e.g., paragraph[0149] and figure 8, as shown below).). Thus, the combination of Sherman, Rassen, Kapoor, and Stolte discloses all the elements in the claim limitation.
[AltContent: textbox (Adding additional columns of measures using the algebraic expression. )]
[AltContent: arrow]
    PNG
    media_image8.png
    585
    729
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    303
    608
    media_image9.png
    Greyscale

4. The cited portion of Sherman does not teach “receiving a visual specification, which specifies a data source, a plurality of visual variables, and a plurality of data fields from the data source, wherein each of the visual variables is associated with a respective one or more of the data fields and each of the data fields is identified as either a dimension data field or a measure data field”

Next, in response to Appellant’s argument “receiving a visual specification, which specifies a data source, a plurality of visual variables, and a plurality of data fields from the data source,” the cited portion of Sherman discloses a “schema information region 510 [that] display[s] the dimension data fields 238 in the dimensions section 502 and the measure data fields 238 in the measures section 504.”  The Examiner respectfully disagrees. Sherman discloses receiving a visual specification, which specifies a data source, a plurality of visual variables, and a plurality of data fields from the data source (figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238…in the underlying data source 236…etc.”, the reference describes receiving visual specifications from a user that includes options and data fields. In addition, the reference discloses a user builds the visual specification in column 12, lines 42-63, as shown below.).
[AltContent: textbox (Column 21, lines 1-20 of Sherman)]
    PNG
    media_image10.png
    374
    415
    media_image10.png
    Greyscale



[AltContent: textbox (Column 12, lines 42-63 of Sherman)]
    PNG
    media_image11.png
    402
    416
    media_image11.png
    Greyscale


In addition, Sherman discloses wherein each of the visual variables is associated with a respective one or more of the data fields and each of the data fields is identified as either a dimension data field or a measure data field (figure 5A, column 21, lines 1-20, “the measures section 504…In dimensions section 502, the Life Span data field…etc.”, the reference shows elements 502 and 504 in Figure 5A, as shown below, are the selectable dimensions and measures data fields.). Thus, the combination of Sherman, Rassen, Kapoor, and Stolte discloses all the elements in the claim limitation.


    PNG
    media_image12.png
    610
    780
    media_image12.png
    Greyscale

Next, in response to Appellant’s argument “Specifically, Sherman’s disclosure of “display[ing]” dimension data fields and measure data fields in the schema information region does not teach “receiving a visual specification” as recited by the claims. It also does not teach the “visual specification specifies a data source, a plurality of visual variables, wherein each of the visual variables is associated with a respective one or more of the data fields and each of the data fields is identified as either a dimension data field or a measure data field” as recited by the claims.”  The Examiner respectfully disagrees. Sherman discloses receiving a visual specification, which specifies a data source, a plurality of visual variables, and a plurality of data fields from the data source (figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238…in the underlying data source 236…etc.”, the reference describes receiving, using a retrieval model (column 12, lines 42-63, as shown above), visual specifications from a user that includes options and data fields. In addition, the reference discloses a user builds the visual specification in column 12, lines 42-63, as shown above.). In addition, Sherman discloses wherein each of the visual variables is associated with a respective one or more of the data fields and each of the data fields is identified as either a dimension data field or a measure data field (figure 5A, column 21, lines 1-20, “the measures section 504…In dimensions section 502, the Life Span data field…etc.”, the reference shows elements 502 and 504 in Figure 5A, as shown above, are the selectable dimensions and measures data fields.). Thus, the combination of Sherman, Rassen, Kapoor, and Stolte discloses all the elements in the claim limitation.

5. The cited portion of Rassen does not teach “identifying an object model of the data source, each object in the object model having a respective primary key”

Next, in response to Appellant’s argument “As shown above, the cited portion of Rassen does not teach “identifying an object model of the data source” as recited in the claims. Since Rassen does not teach an object model, Rassen also does not teach “each object in the object model having a respective primary key.” The Examiner respectfully disagrees. Rassen discloses identifying an object model of the data source, each object in the object model having a respective primary key (Figure 1, column 31, lines 56-67, “The measure key is the primary key for the measure table 620…etc.”, the reference describes the dimensional model having a primary key for measure tables (i.e., each object, as claimed) (e.g., column 31, lines 56-67 as shown below). In addition, the reference describes the dimensional model having a primary key for dimensions (i.e., each object, as claimed) (e.g., column 13, lines 19-36 as shown below).). Thus, the combination of Sherman, Rassen, Kapoor, and Stolte discloses all the elements in the claim limitation.
[AltContent: textbox (Column 31, lines 56-67 of Rassen)]
    PNG
    media_image13.png
    217
    422
    media_image13.png
    Greyscale



[AltContent: textbox (Column 13, lines 19-36 of Rassen)]
    PNG
    media_image14.png
    328
    423
    media_image14.png
    Greyscale


C. (Group B) Claims 2 and 13 are further patentable because the Examiner has failed to identify any portion of the references that teaches “the visual specification further includes one or more additional visual variables that are not associated with any data fields from the data source”

Next, in response to Appellant’s argument “In other words, instead of the claimed “visual variables that are not associated with any data fields from the data source,” Sherman teaches relationships 240 constructed from (and therefore directly associated with) data fields of the data source.” The Examiner respectfully disagrees. Sherman further disclose wherein the visual specification further includes one or more additional visual variables that are not associated with any data fields from the data source (Figure 5A, column 20, lines 60-67, “The schema information region 510 displays the data fields 238 and relationships 240 from the selected data sources…etc.”, the reference shows visual variables like size, color, and shape are independent variables that are not associated with any measure or dimension data. For instance, the color variable is an optionable independent visual variable (i.e., not associated with any data fields from the data source) (e.g., Figure 5A and column 22, lines 38-47, as shown below). The Examiner interprets choice of selecting or not selecting a color for a data field as not being associated with any data fields from the data source.). Thus, the combination of Sherman, Rassen, Kapoor, and Stolte discloses all the elements in the claim limitation.
[AltContent: arrow][AltContent: textbox (The Examiner interprets choice of selecting or not selecting a color for a data field as not being associated with any data fields from the data source.)]
    PNG
    media_image12.png
    610
    780
    media_image12.png
    Greyscale


    PNG
    media_image15.png
    185
    423
    media_image15.png
    Greyscale

	[AltContent: textbox (Column 22, lines 38-47 of Sherman)]	





D. (Group C) Claims 10 and 18 are further patentable because the Examiner has failed to identify any portion of the references that teaches “the data source includes an object model having a plurality of objects, and the plurality of data fields belong to two or more distinct objects of the plurality of objects”

Next, in response to Appellant’s argument “The Examiner’s rejections of these claims are clearly erroneous. Specifically, the Examiner has not identified any portion of the references that teaches “the data source includes an object model having a plurality of objects, and the plurality of data fields belong to two or more distinct objects of the plurality of objects” as recited by these claims.” The Examiner respectfully disagrees. Sherman further disclose wherein the object model of the data source has a plurality of objects (figure 5A, column 20, lines 60-67, “The schema information region 510 displays the data fields 238…etc.”, the reference shows, in figure 5A, measure and dimension data fields (i.e., objects) from a data source. As shown below, column 20, lines 60-67 describes the dimension and measure data fields are from a schema data source (i.e., object model, as claimed).), and the plurality of data fields belong to two or more distinct objects of the plurality of objects (Figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238 in the dimensions section 502 and the measure data fields 238 in the measures section 504…etc.”, the reference shows the data consist of measures and dimensions (e.g., figure 5A, as shown below).). Thus, the combination of Sherman, Rassen, Kapoor, and Stolte discloses all the elements in the claim limitation.


    PNG
    media_image12.png
    610
    780
    media_image12.png
    Greyscale

[AltContent: textbox (Column 20, lines 60-67 of Sherman)]
    PNG
    media_image16.png
    172
    473
    media_image16.png
    Greyscale



	E. (Group D) Claims 11 and 19 are further patentable because the Examiner
has failed to identify any portion of the references that teaches “the visual specification specifies a plurality of data sources, the visual specification specifies one or more data fields from each of the plurality of data sources, and the object model is an object model for the plurality of data sources”

Next, in response to Appellant’s argument “first, instead of “the visual specification specifies a plurality of data sources,” the cited portion of Sherman teaches “The schema information region 510 displays the data fields and relationships 240 from the selected data source(s) 236.” See Office Action at Page 17 and Sherman at Col. 20, lines 60-67 and FIG. 5A. As discussed in Section VII.B.4, the schema information region is not a visual specification.” Therefore, Sherman does not teach “the visual specification specifies a plurality of data sources” as recited by the claims. as recited by these claims.” The Examiner respectfully disagrees. Sherman further disclose wherein the visual specification specifies a plurality of data sources(figure 5A, column 20, lines 60-67, “The schema information region 510 displays the data fields 238…etc.”, the reference describes the visual specification is able specify data source(s) (e.g., Figure 2, element 236, column 20, lines 60-67, as shown below.), the visual specification specifies one or more data fields from each of the plurality of data sources(Figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238 in the dimensions section 502 and the measure data fields 238 in the measures section 504…etc.”, the reference describes being able to specify and show data fields as shown in Figure 5A. The data fields consist of measures and dimensions.), and the object model is an object model for the plurality of data sources (figure 5A, column 20, lines 48-59, “a graphical user interface (GUI) 500 that enables users to build data visualization…etc.” As shown below, column 20, lines 60-67 describes the dimension and measure data fields are from a schema data source (i.e., object model, as claimed).). Thus, the combination of Sherman, Rassen, Kapoor, and Stolte discloses all the elements in the claim limitation.


[AltContent: textbox (Data Sources used in the Visual Specification.)][AltContent: arrow]
    PNG
    media_image17.png
    726
    647
    media_image17.png
    Greyscale


[AltContent: textbox (Column 20, lines 60-67 of Sherman)]
    PNG
    media_image18.png
    181
    485
    media_image18.png
    Greyscale



Next, in response to Appellant’s argument “Second, instead of “the visual specification specifies one or more data fields from each of the plurality of data sources,” the cited portion of Sherman teaches “Some implementations then display the dimension data fields 238 in the dimensions section 502 [of the schema information region] and the measure data fields…etc.” The Examiner respectfully disagrees. Sherman further disclose wherein the visual specification specifies a plurality of data sources(figure 5A, column 20, lines 60-67, “The schema information region 510 displays the data fields 238…etc.”, the reference describes the visual specification is able specify data source(s) (e.g., Figure 2, element 236, column 20, lines 60-67, as shown above.), the visual specification specifies one or more data fields from each of the plurality of data sources(Figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238 in the dimensions section 502 and the measure data fields 238 in the measures section 504…etc.”, the reference describes being able to specify and show data fields as shown in Figure 5A. The data fields consist of measures and dimensions.), and the object model is an object model for the plurality of data sources (figure 5A, column 20, lines 48-59, “a graphical user interface (GUI) 500 that enables users to build data visualization…etc.” As shown above, column 20, lines 60-67 describes the dimension and measure data fields are from a schema data source (i.e., object model, as claimed).). Thus, the combination of Sherman, Rassen, Kapoor, and Stolte discloses all the elements in the claim limitation.

Next, in response to Appellant’s argument “Third, as discussed in Section VII.D, because none of the cited references teaches an object model, the cited references do not teach “the object model is an object model for the plurality of data sources.”” The Examiner respectfully disagrees. Sherman further disclose wherein the visual specification specifies a plurality of data sources(figure 5A, column 20, lines 60-67, “The schema information region 510 displays the data fields 238…etc.”, the reference describes the visual specification is able specify data source(s) (e.g., Figure 2, element 236, column 20, lines 60-67, as shown above.), the visual specification specifies one or more data fields from each of the plurality of data sources(Figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238 in the dimensions section 502 and the measure data fields 238 in the measures section 504…etc.”, the reference describes being able to specify and show data fields as shown in Figure 5A. The data fields consist of measures and dimensions.), and the object model is an object model for the plurality of data sources (figure 5A, column 20, lines 48-59, “a graphical user interface (GUI) 500 that enables users to build data visualization…etc.” As shown above, column 20, lines 60-67 describes the dimension and measure data fields are from a schema data source (i.e., object model, as claimed).). Thus, the combination of Sherman, Rassen, Kapoor, and Stolte discloses all the elements in the claim limitation.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152 
July 14, 2022  
                                                                                                                                                                                                     Conferees:

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152  

                                                                                                                                                                                                      /ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.